Judgment, Supreme Court, New York County (Bernard Fried, J., at suppression hearing; Juanita Bing Newton, J., at plea and sentence), rendered January 18, 1994, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s motion to suppress physical evidence was properly denied without a hearing since his motion papers failed to address his conduct at the time of the alleged undercover sale and were otherwise conclusory (People v Mendoza, 82 NY2d 415, 428-429, 430-431). Also conclusory, and therefore not warranting a hearing, was defendant’s claim that a prior conviction was obtained in violation of his right to the effective assistance of counsel (People v Harris, 61 NY2d 9, 15; People v Polanco, 192 AD2d 393). Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Mazzarelli, JJ.